Citation Nr: 0311697	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1971.

Service connection is in effect for post-traumatic stress 
disorder (PTSD); coronary artery disease; status post acute 
myocardial infarction; hypertension; tinnitus; and hearing 
loss in the left ear.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

During the course of the pending appeal, in December 1999, 
the veteran withdrew the issues of entitlement to service 
connection for a knee disorder and a stomach disorder but 
indicated his desire to continue to appeal on the issue 
relating to service connection for a back disorder.  

The Board notes that the veteran has raised a number of other 
issues during the course of the appeal.  Although some facets 
of adjudication have taken place thereon, none have been 
subject to a perfected substantive appeal and are thus not 
part of the current appellate review.

In a written informal hearing prepared by the veteran's 
representative on appeal in June 2002, a request was made for 
an independent medical expert opinion.


REMAND

In October 2002, the Board undertook additional development 
on the veteran's claim of entitlement to service connection 
for a back disorder, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  Specifically, the Board sought an additional 
VA orthopedic evaluation and specific responses were 
requested from the examiner(s) on the sole remaining pending 
appellate issue of service connection for a back disorder. 

In November 2002, the Board provided notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903).  

In January 2003, additional VA examinations were scheduled at 
a VA facility in Albuquerque, New Mexico, where the veteran 
lives (rather than the location of the VARO).  The 
examinations undertaken related to the veteran's heart 
disabilities, his PTSD and his defective hearing, all of 
which are service-connected disabilities and on which the 
veteran has raised some interim questions, but none of which 
are involved in the current appeal.  

However, a VA examination was not undertaken which related to 
the veteran's back disability or in any way addressed the 
specific questions asked by the Board in that regard.  

In the interim, in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) determined that 38 C.F.R. § 
19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

And while various interpretations have since been undertaken 
with regard to the aforementioned CAFC opinion, nonetheless, 
an appropriate waiver is still required.  

In any event, the detailed orthopedic development requested 
by the Board to include pertinent medical opinions has yet to 
be undertaken and is necessary for the most equitable 
adjudication of the pending appellate claim.    

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:
 
1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

3.  The veteran should be re-scheduled 
for a VA orthopedic examination at a VA 
facility in his residential location 
(presumably Albuquerque), by a physician 
who has not previously evaluated him.  
The orthopedic examiner should review all 
of the clinical records, [including an 
opinion of record dated in January 2001 
from a VA physician with regard to the 
possibility that a basic congenital or 
developmental spinal problem may have 
predisposed the veteran to additional 
back problems which were "detected" in 
1971], and after examination of the 
veteran, provide specific data as to the 
status of the veteran's back disability 
to include a clear delineation of all 
back problems with related diagnoses, and 
a definitive opinion as to the etiology 
of and all contributing factors upon 
each.  

The examiner should provide an opinion as 
to the interrelationship between the 
veteran's apparently multifaceted back 
problems, and whether a preexisting back 
disability, if any, was impacted by or 
impacted on any subsequent back problems; 
and which, if any, are related in any way 
to the veteran's service or any service 
experience.  

The examiner should provide annotations 
which relate the opinions rendered to the 
evidence of record.  Any opinions 
expressed by the medical specialist as to 
the nature of the overall back disability 
should be accompanied by a complete 
rationale.  

The veteran is advised that failure to 
report for any scheduled VA examination 
without good cause shown may adversely 
affect the outcome of his claim under 
38 C.F.R. § 3.655 (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a back disorder.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
most recent Supplemental Statement of the 
Case.  

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and all applicable law and 
regulations pertaining to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  
By this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran until he is notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


